 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                EASTERN DISTRICT OF CALIFORNIA
 8

 9
     L.C. CUNNINGHAM,                                Case No. 1:19-cv-01508-AWI-EPG (PC)
10
                   Plaintiff,                        ORDER REQUESTING THAT THE
11                                                   WARDEN OF KERN VALLEY STATE
           v.                                        PRISON RESPOND TO PLAINTIFF’S
12                                                   MOTION FOR AN ORDER UNDER THE
     M. MARTINEZ, et al.,                            ALL WRITS ACT (ECF NO. 72)
13
                  Defendants.                        ORDER DIRECTING CLERK TO SERVE
14                                                   A COPY OF THIS ORDER AND THE
                                                     MOTION FOR AN ORDER UNDER THE
15                                                   ALL WRITS ACT (ECF NO. 72) ON
                                                     SENIOR ASSISTANT ATTORNEY
16                                                   GENERAL MONICA ANDERSON AND
                                                     THE WARDEN OF KERN VALLEY
17                                                   STATE PRISON
18

19

20           L.C. Cunningham (“Plaintiff”) is a state prisoner proceeding pro se and in forma
21   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
22           On April 26, 2021, Plaintiff filed what the Court construes as a motion under the All
23   Writs Act. (ECF No. 72). Plaintiff alleges that he does have access to the law library, but he is
24   not able to use books. Instead, Plaintiff appears to allege that his institution of confinement has
25   an email system, but that system is not working for him and he is unable to “research [his]
26   case.” (Id. at 1).
27           Given that Plaintiff appears to allege that he is unable to view relevant law, the Court
28   will request that the Warden of Kern Valley State Prison file a response to Plaintiff’s motion.

                                                      1
 1          Accordingly, IT IS REQUESTED that, within twenty-one (21) days from the date of
 2   service of this order, the Warden of Kern Valley State Prison file a response to Plaintiff’s
 3   motion (ECF No. 72).
 4          Additionally, IT IS ORDERED that the Clerk of Court is directed to serve Senior
 5   Assistant Attorney General Monica Anderson and the Warden of Kern Valley State Prison with
 6   a copy of this order and Plaintiff’s motion (ECF No. 72).
 7
     IT IS SO ORDERED.
 8

 9
        Dated:     April 28, 2021                                /s/
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
